*437The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). An emergency room doctor’s testimony established the element of serious physical injury.
Defendant inflicted a stab wound that caused profuse bleeding. This caused the victim’s blood pressure to fall to a dangerous level, so that he urgently required a massive blood transfusion and saline irrigation to stabilize his blood pressure and heart rate. The doctor testified that she acted extraordinarily quickly because she was concerned that the victim might lose so much blood as to endanger his life. The evidence warranted the conclusion that the injury created a substantial risk of death (see e.g. People v Jones, 38 AD3d 352 [2007], lv denied 9 NY3d 846 [2007]; People v Almonte, 7 AD3d 324 [2004], lv denied 3 NY3d 670 [2004]; People v Gordon, 257 AD2d 533 [1999], lv denied 93 NY2d 899 [1999]), even though the doctor never used that particular language. Concur — Andrias, J.P., Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.